Citation Nr: 1327383	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2005 to December 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2009 and May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran's claimed hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes.

2.  A disability related to a head injury was not "noted" at service entrance. 

3.  The Veteran did not sustain an injury to the head, to include a traumatic brain injury, in service, and did not exhibit symptoms related to a head injury during service.

4.  The Veteran does not have a currently diagnosed traumatic brain injury that is related to service. 

5.  The Veteran does not have a current diagnosis of Meniere's disease.

6.  The Veteran did not sustain an injury or disease related to Meniere's disease in service, nor did he experience symptoms of Meniere's disease in service.   

7.  Symptoms claimed as Meniere's disease did not begin in service and are not related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  The criteria for service connection for a traumatic brain injury are not met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

3.  The criteria for service connection for Meniere's disease are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In December 2008 and March 2009 letters, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for bilateral hearing loss, a traumatic brain injury, and Meniere's disease on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letters included provisions for disability ratings and for the effective date of the claim.  

The Veteran was afforded a VA examination in January 2009 to address claimed bilateral hearing loss.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate as it is predicated on a review of the claims folder and a complete audiological examination, to include audiometric testing and speech discrimination testing (Maryland CNC).  Because a hearing loss disability was not identified, the Board finds that a medical opinion with respect to etiology is not required in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not been afforded VA medical examinations to address service connection for a claimed traumatic brain injury or Meniere's disease; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service injury or disease related to Meniere's disease, including no symptoms of Meniere's disease in service, there is no duty to provide a VA medical examination.  Similarly, the Veteran has not provided credible evidence showing that he had a head injury in service, nor did he have any symptoms or complaints related to a head injury or traumatic brain injury in service.  The record shows that the Veteran was referred by VA to a private specialist for the evaluation of a claimed traumatic brain injury.  That report is of record, and the Board finds that it provides probative evidence showing that the Veteran had no head injury or traumatic brain injury in service.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 
38 C.F.R. § 3.159(d).

In the absence of evidence of an in-service disease or injury, or even in-service symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of a claimed traumatic brain injury or Meniere's disease would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current traumatic brain injury or symptoms claimed as Meniere's disease and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, VA and private treatment records, VA examinations, a traumatic brain injury consultation, and the Veteran's statements.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A claimed traumatic brain injury and Meniere's disease are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do apply to that claim.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (which includes sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

 Analysis of Service Connection for Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss. He contends during a January 2009 VA examination that he was exposed to noise from small arms fire, mortars, improvised explosive devices, and 25 millimeter machine guns in Iraq.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the Veteran's claimed hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes and, thus, he does not have hearing loss "disability" as defined at 38 C.F.R. § 3.385 for VA disability compensation purposes.  Based on this finding, the Board does not reach the question of whether any hearing loss is related to the noise exposure in service. 

Relevant to the question of current hearing loss disability, on the authorized VA audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
15
5
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The VA examiner stated that pure tone audiometry for both ears revealed normal hearing sensitivity across all frequencies.  Word recognition ability was assessed using the Maryland CNC word lists.  The VA examiner stated that the results obtained were valid indicators of true organic hearing, and the Veteran was stated to have normal hearing sensitivity in both ears.  VA and private treatment records do not otherwise reflect any treatment or complaints for hearing loss.  

Because the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz was not measured at 40 decibels or greater in either ear, because the thresholds for at least three of these frequencies were not measured at 26 decibels or greater, and because speech recognition scores were not less than 94 percent, the Board finds that the Veteran's hearing loss does not meet the criteria for a hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the evidence shows no hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, the Board finds that service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for Traumatic Brain Injury

The Veteran contends in an October 2010 substantive appeal that a claimed traumatic brain injury results in difficulty in functioning with life.  The Veteran has not identified any specific incident in which he injured his head or sustained a traumatic brain injury in service, though post-service private treatment records show that the Veteran reported injuring his head during an automobile accident prior to  to service. 

After a review of all the evidence, lay and medical, the Board finds that a head injury was not "noted" at service entrance, the Veteran did not sustain an injury to the head in service, to include a traumatic brain injury in service, did not exhibit symptoms related to a head injury during service, and does not have a currently diagnosed traumatic brain injury that is related to service. 

The Board finds that a head injury, to include a traumatic brain injury, was not "noted" at service entrance and the evidence is not clear and unmistakable that a disability related to a traumatic brain injury preexisted service.  A July 2005 service enlistment examination does not reflect disability related to a head injury at service entrance.  An examination of the head, face, neck, and scalp was normal.  The Veteran was noted to have received treatment prior to service for a car accident; however, the only treatment described was for a laceration and stitches to the left leg.  A head injury was not indicated.  The Veteran specifically denied a history of dizziness, fainting spells, and head injury on a report of medical history associated with his enlistment examination.  For these reasons, and because a head or brain injury was not "noted" at enlistment, the Veteran is presumed to have been sound at service entrance; therefore, the presumption of soundness at service entrance for the head and brain attached.  See 38 U.S.C.A. § 1111 (West 2002).  

The Board further finds that the evidence is not clear and unmistakable that a head or traumatic brain injury preexisted service.  The evidence does not evidence of a diagnosis or treatment for a traumatic brain injury prior to service.  There is also no medical board or other medical opinion during service tending to show pre-service chronic disability of the head or traumatic brain injury.  See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  As such, the Board finds that the Veteran was in sound condition with no chronic head or brain injury when he entered service; therefore, this issue will be adjudicated as one for direct service connection on the basis of service incurrence, rather than under the theory of aggravation of a preexisting disability.  

Having determined that the Veteran was sound with respect to the head and brain at entrance, the Board must determine if a currently claimed traumatic brain injury was incurred in service.  After a review of all the evidence, the Board finds that the Veteran did not sustain an injury to the head, to include a traumatic brain injury, in service.  The Veteran has not described any specific incident of head injury in service.  Instead, in March 2009, he simply claimed traumatic brain injury (TBI) without report of in-service head injury or trauma.  The weight of the evidence reflects no head injury in service.  Instead, the Veteran has denied having any head injury in service during the course of his medical treatment and has made reference to a pre-service head injury which occurred when he was in a 2004 motor vehicle accident.

Post-deployment health assessment and reassessments completed in December 2007 and April 2008, which were conducted contemporaneous to service and included questions pertaining to traumatic brain injuries, do not reflect any history of head injury or complaints or findings to indicate a traumatic injury of the head.  Service treatment records reflect treatment for chronic migraine headaches in service.  During the course of treatment for migraine headaches in August 2006, the Veteran also reported that he had a CT scan performed after a motor vehicle accident which occurred prior to service.  The Board finds, however, that this accident did not occur in service, and no chronic head or brain disability was shown at service entrance.  While service treatment records clearly identified treatment for migraine headaches, which the Veteran is already service-connected for, the Board finds that migraine headaches were not related to an in-service head injury as there was no head injury shown in service.  On both a December 2007 post deployment heath assessment and a subsequent April 2008 post deployment health reassessment, the Veteran specifically denied being exposed to or being near a blast, IED explosion, car bomb, suicide explosion, or to any other combat event that caused a blow or jolt to the head.  He also denied being involved in a motor vehicle accident, fall, sports accident, or other event that caused a blow to the head or whiplash during deployment.  The Board finds that the denial of having a history of head injury shortly after the Veteran's deployment, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience a traumatic brain injury in service.  

Only more recently does the Veteran assert that service connection is warranted for a traumatic brain injury.  While VA treatment records show that the Veteran was referred for evaluation of a traumatic brain injury in January 2009, the Board finds, significantly, that the VA TBI screen did not describe any history of specific head injury in service, and instead, the Veteran was stated to have experienced the following events during deployment: "Blast or Explosion IED (improvised explosive device), RPG (rocket propelled grenade), Land Mine, Grenade, etc. Fragment wound or bullet wound above the shoulders, Other injury to the head."  The Board finds that this list of alleged exposures is inconsistent with the Veteran's denial of such exposures during service, is generic and does not apply to this particular veteran's case (i.e., service treatment records do not reflect any bullet wounds or fragment wounds in service), and does not confirm a currently diagnosed traumatic brain injury related to service.  The Veteran's reports provided during the TBI screen are also inconsistent with reports provided by the Veteran in conjunction with his medical treatment just after the TBI screen.  In a January 2009 neurology consultation, completed just weeks after the positive TBI screen, the Veteran did not identify any in-service head injury or traumatic brain injury.  Instead, he stated that he had headaches that started prior to service following a pre-service car accident in which he hit the right side of his head.  

The Veteran was referred by VA for a February 2009 traumatic brain injury consultation at Madonna Rehabilitation Hospital.  A comprehensive TBI evaluation shows that the Veteran reported no concussions while in Iraq, and reported no injuries while in Iraq.  The Veteran denied injuries to the head from a bullet, fall, or blast, vehicular injury, or blunt trauma.  He indicated that while there were blast exposures from improvised explosive devices and rocket propelled grenades in Iraq, there were none which directly impacted him and that he did not have any blast exposure or blast wave exposure.  He reported that he did not lose consciousness, experience disorientation, confusion, or memory loss after any incident in service.  In the concussion clinic evaluation, the examining physician stated that "the only incident that might have led to some sort of a post-concussional syndrome would have been a motor vehicle accident in 2004 which was actually before he joined the army."  The Veteran reported symptoms of headaches, neck pain, dizziness, blurred vision, and poor concentration and memory.  The physician stated that the Veteran was having some symptoms that may be consistent with a post-concessional syndrome related to a motor vehicle accident in 2004 and suspected that the Veteran's headaches had multiple etiologies.  The Board finds, however, that the Veteran's symptoms were not related to any injury, incident, or event in service.  A neuropsychological screening completed that day also indicates that the Veteran "may have had one mild concussion due to a car accident in July 2004, prior to entering the military."  

The Board finds that the lay statements made during the course of the comprehensive TBI evaluation at the Madonna Rehabilitation Hospital are more probative than more general reports of exposures during the January 2009 TBI screen, in which the Veteran provided very non-specific details about exposures that did not seem to apply to him.  Moreover, the Board finds that the Veteran's assertion that he had a traumatic brain injury in service during a January 2009 VA TBI screen is inconsistent with, and outweighed by, other lay and medical evidence of record, to include service treatment records, which do not reflect any head injuries in service, and more significantly show that, during two separate post deployment health assessments, the Veteran denied having any head injuries in service.  The Veteran's own reports provided during the February 2009 TBI evaluation at the Madonna Rehabilitation Hospital show that he denied having any sort of head or traumatic brain injury in service.  For these reasons, the Board finds that the Veteran's assertion in January 2009that he had a traumatic brain injury in service is outweighed by the other, more contemporaneous lay and medical evidence of record, and is not credible.  The weight of the evidence demonstrates no head injury associated with any event in service.  See Caluza, 7 Vet. App. at 511; see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that traumatic brain injury was not incurred in service.  As the preponderance of the evidence is against the claim for service connection for a traumatic brain injury, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for Meniere's Disease

The Veteran contends that service connection is warranted for Meniere's disease.  In an October 2010 substantive appeal, he contends that he has current episodes of dizziness.  The Veteran and his representative contend in a January 2013 statement that the Veteran complained of dizziness while in service, and that Meniere's disease is a condition with vertigo, tinnitus, and progressive deafness, caused by a dysfunction of the inner ear.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed disability of Meniere's disease.  Additionally, he did not sustain an injury or disease which can be related to Meniere's disease in service, nor did he exhibit symptoms of Meniere's disease in service.  

Service treatment records do not reflect any complaints related to Meniere's disease in service.  While the Veteran more recently asserts that he had symptoms of dizziness in service, service treatment records do not reflect complaints of dizziness.  Additionally, post-deployment health assessment and reassessments in December 2007 and April 2008, conducted contemporaneous to service, both show that the Veteran specifically denied having symptoms of "dizziness, fainting, and light headedness," and he denied having "ringing of the ears."  Additionally, service treatment records do not reflect any other symptoms related to hearing loss in service.  For these reasons, the Board finds that the Veteran did not sustain an injury or disease which can be related to Meniere's disease in service, nor did he exhibit symptoms of Meniere's disease in service.  

The Board finds that the Veteran does not have a current diagnosis of Meniere's disease.  Post-service treatment records do not identify a current diagnosis of Meniere's disease.  While the Veteran has identified current symptoms of dizziness, to include during a January 2009 VA TBI screen and a February 2009 TBI evaluation, he specifically denied having any dizziness during post deployment health assessment and reassessments in service.  Additionally, during a January 2009 VA audiology examination, the Veteran denied having any ear pathology treatment, associated medical conditions, or vertigo.  Despite the Veteran's report of dizziness during the February 2009 TBI consult and concussion clinic evaluation, he was not diagnosed with Meniere's disease at that time.  VA and private treatment records do not otherwise identify a current diagnosis of Meniere's disease.   

During a January 2009 VA TBI screen, the Veteran reported symptoms of balance problems or dizziness, as well as other symptoms, following a generic statement indicating exposure to blasts from improvised explosive device, rocket propelled grenades, land mines, grenades, bullet wounds, and other injuries to the head.  The Board finds that this statement is not credible, so that such symptoms were not present in service.  Additionally, as the Board has discussed above, the list of alleged exposures and injuries reported in January 2009 to have occurred in service is inconsistent with the Veteran's denial of similar exposures during in-service post-deployment health assessments and reassessments and in other post-service treatment records.

The Veteran is competent to report the symptoms that he is able to observe through his senses, such as hearing loss, tinnitus, and dizziness.  The Board finds, however, that he is not credible in his reports of having symptoms of dizziness in service, and the Board finds that the absence of complaints, findings, or treatment during service, and his specific denial of having symptoms during service such as hearing loss, tinnitus, or dizziness, as reported in December 2007 and April 2008 post-deployment health assessment and reassessments, are highly probative, contemporaneous evidence, along with other factors, showing that symptoms of dizziness, claimed to be due to Meniere's disease, did not manifest in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan, 
451 F.3d at 1337.  

Insomuch as the Veteran contends that he has a current diagnosis of Meniere's disease or that Meniere's disease is related to service, the Board finds that the Veteran is not competent to provided a diagnosis of Meniere's disease in the absence of medical evidence which does so, and he is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as Meniere's disease, which requires medical expertise by a trained professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Significantly, a January 2009 VA audiology examination did not identify any diseases of the inner ear or current hearing loss.  For these reasons, the Board finds that the Veteran as a lay person is not competent to diagnose Meniere's disease.  

The Board finds that the weight of the evidence demonstrates that symptoms claimed Meniere's disease are not related to service.  The Board finds that the weight of the competent, credible, and probative evidence shows that Meniere's symptoms were no present in service, and the record contains no evidence indicating a link between any current symptoms, such as dizziness, hearing loss, and tinnitus and service.  For these reasons, the Board finds that the weight of the evidence demonstrates that symptoms claimed Meniere's disease was not incurred in service.  

The Veteran has not been diagnosed with Meniere's disease, the preponderance of the evidence is against a finding of an injury, disease, or even symptoms related to Meniere's disease in service, and a nexus has not been established between any current symptoms and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for Meniere's disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a traumatic brain injury is denied.

Service connection for Meniere's disease is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


